COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


WENDELL TROUT GRISSOM
                                                                  MEMORANDUM OPINION*
v.     Record No. 1073-07-1                                           PER CURIAM
                                                                     OCTOBER 9, 2007
NORFOLK SHIPBUILDING AND
 DRYDOCK CORPORATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Matthew H. Kraft; Rutter Mills, L.L.P., on brief), for appellant.

                 (Gerard E. W. Voyer; Brandy H. Peeples; Taylor & Walker, P.C., on
                 brief), for appellee.


       Wendell Trout Grissom (claimant) appeals a decision of the Workers’ Compensation

Commission finding that his claim for benefits for asbestosis, filed on December 19, 2003, was

barred by the applicable statute of limitations.1 We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Grissom v. Norfolk Shipbuilding &

Drydock Corp., VWC File No. 216-98-95 (April 4, 2007). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
        We have not addressed claimant’s arguments labeled (C), (D), and (E), as those issues
were not included in the Question Presented. See Cirrito v. Cirrito, 44 Va. App. 287, 309, 605
S.E.2d 268, 278 (2004).